 1                       NOTE: CHANGES MADE BY THE COURT
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     MOISES AVALOS,                          Case No.: 2:19-cv-00049-RGK-RAO
12
13
                   Plaintiff,                (Hon. R. Gary Klausner)
     vs.
14                                           [PROPOSED] JUDGMENT ON
15   BETTINA HUTCHINSON, an                  DEFENDANT, BETTINA
     individual and a former deputy sheriff  HUTCHINSON’S MOTION FOR
16   with the County of Los Angeles,         SUMMARY JUDGMENT
17   COUNTY OF LOS ANGELES, a
     political subdivision of the State of
18   California; DETECTIVE ALEX             Action Filed: November 21, 2018
19   SMITH; LIEUTENANT MARGARITA Action Removed: January 3, 2019
     VELAZQUEZ, CAPTAIN PATRICK
20   A. NELSON, DETECTIVE NATHAN
21   GRIMES, SGT T. BERUSER and
     DOES 1-50,
22
23                  Defendants.

24
25
           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
26
                 Defendant, BETTINA HUTCHINSON’s Motion for Summary
27
     Judgment, came on regularly for hearing on December 23, 2019 at 1:30 p.m. in
28
 1   Courtroom 850, 8th Floor, of the above entitled Court, and the evidence
 2   presented having been fully considered, the issues having been duly heard, and
 3   the decision having been duly rendered, IT IS ORDERED AND ADJUDGED
 4   that:
 5           (1)   Plaintiff MOISES AVALOS shall take nothing against Defendant,
 6                 BETTTINA HUTCHINSON;
 7           (2)   Defendant, BETTINA HUTCHINSON shall have judgment against
 8                 Plaintiff, MOISES AVALOS on each of the claims alleged against
 9                 her; and
10           (3)   Defendant BETTINA HUTCHINSON shall be entitled to costs
11                 pursuant to Federal Rules of Civil Procedure, Rule 54(d).
12           IT IS SO ORDERED.
13
14   DATED: January 7, 2020
15
                                            Hon. R. Gary Klausner
16                                          UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
